Title: To Thomas Jefferson from Daniel Carroll Brent, 26 June 1802
From: Brent, Daniel Carroll
To: Jefferson, Thomas


            Sir,June 26th. 1802
            Mr. Hadfield yesterday furnished me with the Plans and Specification, herewith sent, which are submitted for your inspection and directions. I think in some few instances he ought to have been more particular; this however can be easily rectified. The Jack Rafters are I think too far apart, they ought not to be more than nine Inches from center to center. From Blagden’s note to me, you will see, nearly, the quantity of free stone necessary, as also the price—Mr. Hadfield having changed the plan of the steps a little and added some for the chimnies; the quantity is not accurately ascertained. There is no public Stone proper for the Stairs;—this can quickly be obtained from the quarries.
            I have thought the Ground I pointed out to you, as laid down in the printed Plan of the City for the Court-House, Jail and Gardens, consisted of three distinct Squares & were intersected by the Streets E & F; but Mr. Munroe informs me that it is one entire Appropriation, and that no Street in the real Plan of the City passes through that or any other public appropriation: this I consider a lucky circumstance for upon examining the Ground on yesterday, I found by placing the Jail in the center of the supposed Square from east to west, and forty feet from E Street, that it will be thrown into low Ground, whereas, as no Street passes through the appropriation, by fixing the front upon a line with E Street, we shall have excellent Ground. At 12 OClock when I suppose you are about to ride out, I will call, and if convenient to you, will point out the Ground more correctly. With sentiments of high respect,
            I am Sir, Yr. Mo: Obt Servt
            Daniel C. Brent
          